THE defendant was indicted at the District Court of Haymarket, “ for taking his seat as a justice of the “ peace in the county of Loudon, the 9th of August, 1803,* “ on the bench of the said county court, and acting as a “justice and member of the court then and there sitting, “ in giving his vote upon a judicial question and exami- “ nation at the time depending in the said court, and in “ signing the minutes of its proceedings as presiding “justice thereof, while he the said John Alexander was “ in a state of intoxication, from the drinking of spirit- “ ous liquors, which rendered him incompetent to the « discharge of his duty with decency, decorum, and día-*157u cretion, and disqualified him from a fair and full exer- “ else of his understanding in matters and things at the “ time and place last mentioned judicially before him, to “ the great disgrace of the administration of public jus- “ tice; and to the evil example of persons in authority; “ whereby the said John Alexander was guilty of mis-behaviour in his office of justice of the peace in and “ for the said county of London, against the peace and u dignity of the commonwealth.”
The jury found the defendant guilty, and assessed his fine to fifty dollars. The attorney for the commonwealth moved for a j udgment for the fine, and also that the defendant be removed from his office of justice of the peace for the said county. The district court “ doubting “ whether it had authority to remove the defendant from “ his office aforesaid, and also whether evidence could be “ exhibited to the court after the discharge of the jury “ before whom the issue was tried, to prove the general “ ill conduct, and mal-administration of the defendant “ in his said office, thereby to shew him to he a proper a object for removal,” adjourned the case to the general court.
June 13, 1808. The court, consisting of judges Tyler, Nelson, White, Stuart, Brooke and Holmes, unanimously decided, “ that judgment of amotion from tin *158“office of justice of the perfce ought to be rendered “ against the said John Alexander, and, that no further “ testimony is admissible before the district court.”